Title: To Thomas Jefferson from Benjamin Harrison, 16 April 1784
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Richmond April 16. 1784.

I am extremely obliged to you for your communications of the 9th. inst. They give me the most sanguine hopes that the confusions in the British House of commons will save us the trouble of a squabble with that Court which I feared would take place on the ratification of the treaty not getting to hand by the time stipulated for the exchange. As to every thing else I think it woud be for the advantage of America that Pitt should keep his place, as a more liberal treaty of commerce may be expected from him than from Fox.
I am anxious to hear whether the other States have followed our example in giving powers to Congress so to regulate the trade of the whole United States as to make effectual oppositions to the restrictions of Great Britain. I wrote a circular Letter to each of the Governors inclosing our Act of Assembly. Four of them, N and S: Carolina, Delaware and Jersey, have favored me with an answer in which they tell me they doubt not but their Assemblys will follow the example tho’ I have not yet heard whether they were right in their conjectures or not. If you know the Sentiments of the States I shall be obliged to you for them as they may be useful the next assembly. I am much at a loss to assign a good reason for the refusal of any State so coming into the measure as every man of Sense must see that no effectual opposition can be made individually and that without one takes place immediately it will be hereafter very difficult to force great Britain into measures that may be reciprocally advantageous. Yet such is the perverseness of human nature that I fear some of the States will not invest Congress with any powers more than they at present have. I can readily believe the report of the Captains respecting drawbacks and bounties. The scheme is wise and politic as it tends to the establishing the trade on such a foundation that if a regulation does not immediately take  place in America it will be impossible to divert its channel, let our endeavors hereafter be what they may.
We have nothing new in this quarter. All our thoughts are engaged on the elections. There will be many changes but whether for the better or not, time will discover. One symptom there is of amendment which is that in every county there is an opposition to the old members and the people attend in greater numbers than usual.
You will receive a letter this week from me under an address to the whole Delegation. You will see from its contents the necessity I was under of writing it and hope neither yourself nor any other of the Gentlemen but the one it is pointed at will take any part of it to himself. I am &c.

B. H.

